Exhibit 10.1

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (“Agreement”) is made this
2nd day of October 2017 (the “Effective Date”) between CRISPR Therapeutics,
Inc., a Delaware corporation (the “Company”) and a wholly-owned subsidiary of
CRISPR Therapeutics AG (“Parent”), and Samarth Kulkarni (the “Executive” and,
together with the Company, the “Parties” or each individually, a “Party”).

WHEREAS, the Company and the Executive are parties to that Amended and Restated
Employment Agreement dated May 3, 2017 (the “Prior Agreement”), and desire to
amend and restate the Prior Agreement in its entirety on the terms contained
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.    Position and Duties. During the period which the Executive is employed
pursuant to this Agreement (the “Employment Period”), subject to the terms and
conditions hereof, the Executive shall serve in the following capacities:
(i) from the Effective Date to December 1, 2017 (the “Transition Date”), the
President and Chief Business Officer of the Company, and shall have
responsibilities and duties consistent with such position and such other
responsibilities and duties which are not inconsistent with the Executive’s
skills and experience or his ability to discharge his responsibilities as the
President and Chief Business Officer as may from time to time be prescribed by
the Chief Executive Officer of the Company (the “CEO”); and (ii) from and after
the Transition Date, the Chief Executive Officer of the Company, and shall have
responsibilities and duties consistent with such position and such other
responsibilities and duties which are not inconsistent with the Executive’s
skills and experience or his ability to discharge his responsibilities as the
Chief Executive Officer as may from time to time be prescribed by the Board of
Directors of Parent (the “Board”). The Executive shall devote the Executive’s
full working time and efforts to the business and affairs of the Company, except
as otherwise permitted under Section 3(b)(i). Notwithstanding the foregoing, the
Executive may engage in charitable or other community activities, as long as
such services and activities are disclosed to the Board and do not materially
interfere with the Executive’s performance of the Executive’s duties to the
Company as provided in this Agreement. During the Employment Period, the
Executive’s principal place of employment will be in the Greater Boston,
Massachusetts area; however, the Company may require the Executive to travel
temporarily to other locations in connection with the Company’s business.

2.    Compensation and Related Matters.

(a)    Base Salary. Subject to the terms and conditions hereof, during the
Employment Period, the Company shall pay the Executive, as compensation for the
performance of the Executive’s duties and obligations under this Agreement, an
annual base salary as follows: (i) prior to the Transition Date, $415,000, and
(ii) from and after the Transition Date, $500,000, in each case, payable in a
manner that is consistent with the Company’s usual payroll practices for senior
executives. The Executive’s Base Salary (as defined below) shall be reviewed
annually by the Board



--------------------------------------------------------------------------------

or the Compensation Committee of the Board (the “Committee”) for adjustment.
Such adjustment, if any, shall be within the sole discretion of the Board or, to
the extent delegated by the Board, the Committee. The annual base salary in
effect at any given time is referred to herein as “Base Salary.” The Base Salary
shall not be reduced at any time without the express written consent of the
Executive.

(b)    Annual Bonus. During the Employment Period, the Executive shall be
eligible to receive an annual target bonus (a “Bonus”) if, as reasonably
determined by the Board or, to the extent delegated by the Board, the Committee,
one or more of the performance targets annually determined by the Board or the
Committee (“Performance Targets”) is achieved. If all of the Performance Targets
are achieved, the Bonus will equal (i) prior to the Transition Date, not less
than 45 percent of the Executive’s Base Salary; and (ii) from and after the
Transition Date, not less than 50 percent of the Executive’s Base Salary (the
amounts described in clauses (i) and (ii) are referred to as the “Target
Bonus”). Notwithstanding the foregoing, for the calendar year ending
December 31, 2017, if all the Performance Targets are achieved, the Target Bonus
shall be computed on a prorated basis as follows:

 

Period

 

Bonus Percent

 

Base Salary

1/1/17 to 3/31/17   Not less than 40%   $360,000 4/1/17 to 4/30/17   Not less
than 40%   $370,800 5/1/17 to Transition Date   Not less than 45%   $415,000
Transition Date to 12/31/17   Not less than 50%   $500,000

In the event that less than all of the Performance Targets are met by Executive,
the Bonus paid in respect of this paragraph may be less than the Target Bonus.
Except as set forth in Section 3(b) or 4 hereof, the Executive must be employed
by the Company on the final day of the year with respect to which any such Bonus
is earned, and any such Bonus shall be paid not later than 2 1⁄2 months after
the end of such calendar year. The Executive’s target bonus opportunity as a
percentage of Base Salary may be reviewed periodically and adjusted in the sole
discretion of the Board or, to the extent delegated by the Board, the Committee.
After any such adjustment, the term “Target Bonus” shall refer to the increased
amount. The Target Bonus shall not be reduced at any time without the express
prior written consent of the Executive.

(c)    Equity Compensation. The Executive shall be eligible to participate in
equity incentive plans of Parent according to its terms and conditions, as
defined by Parent from time to time in its sole discretion. Both entitlement to
any equity awards and the amount shall be determined by Parent in its sole
discretion. On the Transition Date and provided the Executive is employed
pursuant to this Agreement on such date, the Executive will be granted the
time-based vesting equity awards described on Schedule I attached hereto and the
performance-based vesting equity awards described on Schedule II attached
hereto, and such equity awards shall be subject to the terms and conditions of
the Amended and Restated CRISPR Therapeutics AG 2016 Stock Option and Incentive
Plan (as



--------------------------------------------------------------------------------

amended and in effect from time to time, the “Option Plan”) and the applicable
equity award agreements thereunder evidencing such awards, the terms of which
agreements will not conflict with the terms of this Agreement (including
Schedules I and II attached hereto) and will otherwise be consistent in all
material respects with the forms of such agreements previously provided to the
Executive.

(d)    Expenses. During the Employment Period, the Executive shall be entitled
to receive reimbursement for all reasonable expenses incurred by him in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.

(e)    Other Benefits. During the Employment Period, the Executive shall be
entitled to participate in or receive benefits under any employee benefit plan
or arrangement currently maintained or which may, in the future, be made
available by the Company generally to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plan or arrangement. Any payments or benefits
payable to the Executive under a plan or arrangement referred to in this
Section 2(e) in respect of any calendar year during which the Executive is
employed by the Company for less than the whole of such year shall, unless
otherwise provided in the applicable plan or arrangement, be prorated in
accordance with the number of days in such calendar year during which the
Executive is so employed. Should any such payments or benefits accrue on a
fiscal (rather than calendar) year, then the proration in the preceding sentence
shall be on the basis of a fiscal year rather than calendar year.

(f)    Vacations. The Executive shall be entitled to accrue up to 20 paid
vacation days in each year, which shall be accrued ratably. In other respects,
the Company’s vacation policy as the same may then be in effect shall apply to
vacations.

(g)    Approval by Shareholders’ Meeting and Mandatory Law. Any compensation
(including bonus, equity awards and fringe benefits) to be paid under this
Agreement, is, to the extent required by Swiss laws and the Parent’s Article of
Association, subject to approval by the general meeting of shareholders’ of
Parent. In the event of a conflict between the Agreement and applicable
mandatory Swiss law, the Company shall have the right to unilaterally modify the
Agreement solely to the extent necessary to comply with mandatory law with
immediate effect.

(h)    Compensation from Parent. Notwithstanding anything to the contrary set
forth herein, in the event the Executive is paid cash compensation from Parent,
the amount of cash compensation Executive is entitled to receive from the
Company under this Agreement in any one calendar year may be reduced by the
amount of cash compensation Executive is paid during such year by Parent.

(i)    Non-U.S. Taxes. If the Executive is subject to taxes outside the United
States in connection with any compensatory payments made to the Executive for
services performed under this Agreement, the Company will pay on the Executive’s
behalf the costs of professional tax preparation in the applicable jurisdiction
by a nationally recognized firm experienced in preparing personal income tax
returns in the applicable non-U.S. jurisdiction and in the United States (the
“Tax Professional”) selected by the Company and acceptable to the Executive
(such acceptance not to be unreasonably withheld, conditioned or delayed) for
each year during which the Executive is subject to



--------------------------------------------------------------------------------

such non-U.S. taxes. The Company will further pay the Executive an amount
sufficient to leave the Executive in a net after-tax position equivalent to what
the Executive would experience if the Executive were subject only to U.S.
Federal, state and local income taxes and had not provided the services of the
Tax Professional during any such year (an “Equalization Payment”). The Company
will engage the Tax Professional at the Company’s cost to determine the amount
of any Equalization Payment due to the Executive. Any Equalization Payment will
be made as soon as reasonably promptly following such determination but in any
event not later than the end of the year following the year in which the
Executive pays the relevant taxes.

3.    Termination.

(a)    General. The Executive’s employment shall continue until it is terminated
in accordance with this Agreement. Upon service of a Notice of Termination (as
defined below), the Executive shall resign from all offices and functions
assumed in relation to this Agreement effective upon first request of the
Company but shall remain entitled to receive the payments and benefits described
in Sections 3(b), 4 and 5(a), to the extent applicable.

(b)    Termination by the Company without Cause or by Executive for Good Reason;
Notice Period. In the event that the Company elects to terminate the Executive’s
employment without Cause (as defined below) or the Executive elects to resign
from Executive’s employment with Good Reason (as defined below) (in either case
an “Involuntary Departure”), the Party electing to end the employment
relationship shall provide the other Party with a Notice of Termination (as
defined below) of the Involuntary Departure specifying a notice period (the
“Notice Period”) of 12 months, effective as per the end of a calendar month.

(i)    During the Notice Period following a Notice of Termination of an
Involuntary Departure, the Executive shall continue to be available to provide
services to the extent requested by the Company or the Board, provided at any
time during the Notice Period the Company may replace the Executive’s position
and/or direct the Executive to perform other or reduced work; provided further
that, upon the 15th day following such Notice of Termination (or such earlier
date as the Company shall determine in its sole discretion), the Company shall
release the Executive from his working obligations (except to the extent the
parties otherwise agree) and place the Executive on garden leave for the
remainder of the Notice Period (“Garden Leave”). During such Garden Leave, the
Executive (A) may enter into consulting arrangements and accept board positions
provided such outside business activities do not violate Executive’s obligations
under Section 7 and (B) shall be free to engage in other employment provided
that such employment does not violate Executive’s obligations under Section 7.
The Company shall be prohibited during the Notice Period from reducing any
compensation to which the Executive is entitled to receive during the Notice
Period pursuant to Section 3(b)(ii).

(ii)    With respect to compensation during the Notice Period following a Notice
of Termination of an Involuntary Departure, and subject to (i) the Executive
signing, within 30 days following the date that the Notice of Termination is
given, a Release of Claims in a form reasonably required by the Company (the
“Release”) and (ii) Section 6, the Executive: (A) shall continue to receive the
Base Salary (without regard to any reduction in



--------------------------------------------------------------------------------

Base Salary that would provide a basis for Executive’s Good Reason resignation)
and employee benefits consistent with the Company’s then existing benefits plans
and programs at the same costs as such benefits are provided to active executive
officer employees; (B) shall be entitled to receive an amount equal to the
Target Bonus (without regard to any reduction in Target Bonus that would provide
a basis for Executive’s Good Reason resignation) with respect to the Notice
Period (i.e., a prorated Target Bonus based upon the number of days in the
applicable Notice Period), which prorated Target Bonus amount shall be payable
in a lump sum no more than 60 days after the Notice of Termination (provided
that if the 60-day period begins in one calendar year and ends in a second
calendar year, such Target Bonus shall be paid in the second calendar year); (C)
shall, except to the extent expressly set forth in the applicable equity award
agreement evidencing the award of performance vested stock options described on
Schedule II attached hereto, continue to vest through the last day of the Notice
Period in any equity awards outstanding as of the date the Notice of Termination
is given; provided, and notwithstanding the foregoing, Section 5(a) may apply if
the Notice of Termination of an Involuntary Departure is provided within the 12
month period following a Change in Control (the “Change in Control Period” or
“CIC Period”) and (D) shall not continue to accrue vacation under Section 2(f).

(iii)    If during the Notice Period following a Notice of Termination of an
Involuntary Departure, the Executive breaches any of the material provisions
contained in Section 7(b) of this Agreement or the material obligations in the
Confidentiality and Assignment Agreement, then the Company shall provide a
restated Notice of Termination and the Notice Period shall end on the earlier
date set forth in the restated Notice of Termination (provided that such date
shall be no earlier than the date upon which the restated Notice of Termination
is delivered).

(c)    Death. The Executive’s employment hereunder shall terminate upon his
death.

(d)    Disability. The Company may terminate the Executive’s employment if the
Executive is disabled and unable to perform the essential functions of the
Executive’s then existing position or positions with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period, provided that, if the Company maintains a long-term disability
plan for the Company’s employees at the time of such termination, the
Executive’s disability would, if the Executive otherwise qualified for
disability benefits under such long-term disability plan, result in the
Executive receiving benefits coverage for the longest period of time provided
under such long-term disability plan. If any question shall arise as to whether
during any period the Executive is disabled so as to be unable to perform the
essential functions of the Executive’s then existing position or positions with
or without reasonable accommodation, the Executive may, and at the request of
the Company shall, submit to the Company a certification in reasonable detail by
a physician mutually acceptable to Executive and Company as to whether the
Executive is so disabled or how long such disability is expected to continue,
and such certification shall for the purposes of this Agreement be conclusive of
the issue. If the Executive and the Company cannot agree as to a qualified
physician, each shall appoint such a physician and those two physicians shall
select a third who shall make such determination in writing. The determination
of disability made in writing to the Company and the Executive shall be final
and conclusive for all purposes of this Agreement. The Executive shall cooperate
with any reasonable request of the physician in



--------------------------------------------------------------------------------

connection with such certification. Nothing in this Section 3(d) shall be
construed to waive the Executive’s rights, if any, under existing law including,
without limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601
et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(e)    Termination by Company for Cause. The Company may terminate the
Executive’s employment hereunder for Cause.

(f)    Termination by the Executive Without Good Reason. The Executive may
terminate his employment hereunder at any time without Good Reason.

(g)    Definitions:

(i)    Cause. For purposes of this Agreement, “Cause” shall mean: (i) conduct by
the Executive constituting a material act of misconduct in connection with the
performance of the Executive’s duties that results in material harm to the
Company, including, without limitation, misappropriation of funds or property of
the Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes; (ii) the
Executive’s indictment for, conviction of or plea of guilty or nolo contendre to
(A) any felony; or (B) a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud; (iii) continued non-performance by the Executive of the
Executive’s material responsibilities hereunder (other than by reason of the
Executive’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the CEO (prior to the Transition Date) or the Board (from and after the
Transition Date); (iv) a material breach by the Executive of any of the material
provisions contained in Section 7 of this Agreement or the material obligations
arising pursuant to the Confidentiality and Assignment Agreement (as hereinafter
defined); (v) a material violation by the Executive of any of the Company’s
written employment policies, which if possible to cure is not cured within 30
days following written notice of such violation; or (vi) failure to cooperate
with a bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the inducement of others to fail
to cooperate or to produce documents or other materials in connection with such
investigation; provided that the exercise by Executive of his rights under the
United States Constitution shall not constitute a breach of this subsection
(vi).

(ii)    Good Reason. For purposes of this Agreement, “Good Reason” shall mean
that the Executive has complied with the “Good Reason Process” (hereinafter
defined) following the occurrence of any of the following events: (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material reduction in Base Salary or Target Bonus which has not been consented
to by the Executive; (iii) a material change in the principal geographic
location at which the Executive provides services to the Company outside of the
Greater Boston, Massachusetts area; or (iv) the material breach of this
Agreement by the Company (each a “Good Reason Condition”). Good Reason Process
shall mean that (i) the Executive reasonably determines in good faith that a
Good Reason Condition



--------------------------------------------------------------------------------

has occurred; (ii) the Executive notifies the Company in writing of the
occurrence of the Good Reason Condition within 90 days of the occurrence of such
condition; (iii) the Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the Good Reason Condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist; and (v) the Executive
terminates employment within 60 days after the end of the Cure Period. If the
Company cures the Good Reason Condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

(iii)    Notice of Termination. Except for termination as specified in
Section 3(c), any termination of the Executive’s employment by either the
Company or the Executive shall be communicated by written Notice of Termination
to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

(iv)    Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean: (i) if the Executive’s employment is terminated by
death, the date of death; (ii) if the Executive’s employment is terminated on
account of disability under Section 3(d) or by the Company for Cause under
Section 3(e), the date on which Notice of Termination is given; (iii) if the
Executive’s employment terminates as a result of an Involuntary Departure under
Section 3(b), the last day of the Notice Period; (iv) if the Executive’s
employment is terminated by the Executive under Section 3(f) without Good
Reason, 30 days after the date on which a Notice of Termination is given (unless
the Company waives all or part of the thirty (30) day period).

4.    Compensation Upon Termination. If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to the Executive’s authorized representative or estate) (i) any
Base Salary earned through the Date of Termination; (ii) unpaid expense
reimbursements (subject to, and in accordance with Section 2(d) of this
Agreement); (iii) subject to Section 3(b)(ii)(D), unused vacation that accrued
through the Date of Termination; (iv) except in the case the Executive’s
employment is terminated by the Company for Cause under Section 3(e), any unpaid
Bonus earned for the year prior to the year in which the Notice of Termination
is delivered; (v) a prorated portion of the Bonus the Executive would have
earned for the year in which the Notice of Termination is delivered, based on
actual performance as determined in good faith by the Board or the Committee
(with such proration based on the portion of such year elapsed prior to delivery
of the Notice of Termination); (vi) the payments and benefits in Section 2(i)
through the year in which the termination occurs (including during any Notice
Period); and (vii) any vested benefits the Executive may have under any employee
benefit plan of the Company through the Date of Termination, which vested
benefits shall be paid and/or provided in accordance with the terms of such
employee benefit plans (together, the “Accrued Benefit”) on or before the time
required by law but in no event more than 30 days after the Executive’s Date of
Termination, provided that the amounts payable under clauses (iv) and (v), if
any, shall be paid at the same time Bonuses for the given year are paid to the
Company’s executive employees generally.



--------------------------------------------------------------------------------

5.    Change in Control.

(a)    Acceleration of Vesting. In the event a Notice of Termination of an
Involuntary Termination occurs during the CIC Period or within two months prior
to a Change in Control, or in the event the Executive delivers a Notice of
Termination for any reason not sooner than 6 months after the occurrence of a
Change in Control, and subject to the Executive signing, within 60 days
following the Notice of Termination, a Release and the Release becoming
effective and non-revocable within such 60-day period, all stock options and
stock-based awards held by the Executive as of the date of the Notice of
Termination, shall vest and become exercisable or nonforfeitable.
Notwithstanding the foregoing, if, at the time of a Change in Control, the
Company determines in its sole discretion, in reliance upon an opinion of
counsel in form and substance satisfactory to the Company, that the acceleration
in the prior sentence would not be permissible under applicable law, then in
lieu of the acceleration in the prior sentence, all stock options and
stock-based awards held by the Executive as of the date of such Change in
Control, shall vest and become exercisable or nonforfeitable as of the date of
such Change in Control.

(b)    Excise Tax.

(i)    Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, in each
case, that are treated as contingent on a “change in ownership of control”
within the meaning of Treasury Regulations Section 1.280G-1 (the “Parachute
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code (including any interest or penalties incurred by the Executive with respect
to such excise tax, the “Excise Tax”), the following provisions shall apply:

(A)    If the Parachute Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes (for
the avoidance of doubt, without duplication of the Excise Tax) payable by the
Executive on the amount of the Parachute Payments which are in excess of the
Threshold Amount, are greater than or equal to the Threshold Amount, the
Executive shall be entitled to the full benefits payable under this Agreement.

(B)    If the Threshold Amount is less than (x) the Parachute Payments, but
greater than (y) the Parachute Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Parachute Payments which are in excess of the Threshold
Amount, then the Parachute Payments shall be reduced (but not below zero) to the
minimum extent necessary so that the sum of all Parachute Payments shall not
exceed the Threshold Amount. In such event, the Parachute Payments shall be
reduced in the following order: (1) cash severance payments not subject to
Section 409A of the Code; (2) non-cash severance payments other than equity
acceleration that are exempt from Section 409A of the Code; (3) other cash or
non-cash payments that are exempt from Section 409A; and (4) other payments or
benefits (reduced in a manner that complies with Section 409A of the Code). To
the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.



--------------------------------------------------------------------------------

(ii)    For the purposes of this Section 5(c), “Threshold Amount” shall mean
three times the Executive’s “base amount” within the meaning of
Section 280G(b)(3) of the Code and the regulations promulgated thereunder less
one dollar ($1.00).

(iii) All calculations and determinations under Sections 5(c)(i) and 5(c)(ii)
shall be made by an independent accounting firm or independent tax counsel
appointed by the Company (the “Tax Counsel”) whose determinations shall be
conclusive and binding on the Company and the Executive for all purposes. For
purposes of making the calculations and determinations required by Sections
5(c)(i) and 5(c)(ii), the Tax Counsel may rely on reasonable, good faith
assumptions and approximations concerning the application of Section 280G and
Section 4999 of the Code. The Company and the Executive shall furnish the Tax
Counsel with such information and documents as the Tax Counsel may reasonably
request in order to make its determinations under Sections 5(c)(i) and 5(c)(ii).
The Company shall bear all costs the Tax Counsel may reasonably incur in
connection with its services.

(c)    Definitions. For purposes of this Section 5, “Change in Control” shall
mean any of the following:

(i)    any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than Parent, any
of its subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of Parent or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of Parent representing 50 percent or more
of the combined voting power of the Company’s then outstanding securities having
the right to vote in an election of the Board (“Voting Securities”) (in such
case other than as a result of an acquisition of securities directly from
Parent); or

(ii)    the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii)    the consummation of (A) any consolidation or merger of Parent where the
stockholders of Parent, immediately prior to the consolidation or merger, would
not, immediately after the consolidation or merger, beneficially own (as such
term is defined in Rule 13d-3 under the Act), directly or indirectly, shares
representing in the aggregate more than 50 percent of the voting shares of the
company issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), or (B) any sale or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by Parent which, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person



--------------------------------------------------------------------------------

referred to in this sentence shall thereafter become the beneficial owner of any
additional shares of Voting Securities (other than pursuant to a stock split,
stock dividend, or similar transaction or as a result of an acquisition of
securities directly from Parent) and immediately thereafter beneficially owns
50 percent or more of the combined voting power of all of the then outstanding
Voting Securities, then a “Change in Control” shall be deemed to have occurred
for purposes of the foregoing clause (i). For the avoidance of doubt, a
migratory merger of Parent for the principal purpose of redomiciling Parent
shall not constitute a Change in Control.

6.    Section 409A.

(a)    Anything in this Agreement to the contrary notwithstanding, if at the
time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. Solely for purposes of
Section 409A of the Code, each installment payment under this Agreement is
considered a separate payment.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by the Company or incurred by the
Executive during the time periods set forth in this Agreement. All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year. Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(c)    To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d)    The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. The parties agree that this Agreement



--------------------------------------------------------------------------------

may be amended, as reasonably requested by either party, and as may be necessary
to fully comply with Section 409A of the Code and all related rules and
regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party.

(e)    The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

7.    Proprietary Information, Noncompetition and Cooperation.

(a)    Restrictive Covenants and Assignment of Inventions. The Executive has
previously entered into the Employee Proprietary Information and Inventions
Agreement as of July 14, 2016 (the “Confidentiality and Assignment Agreement”),
attached hereto as Exhibit A, and agrees to continue to honor the obligations
and restrictive covenants set forth in the Confidentiality and Assignment
Agreement, the terms of which are incorporated by reference as material terms of
this Agreement.

(b)    Non-Competition and Non-Solicitation. In order to protect the Company’s
proprietary information and good will, during the Executive’s employment with
the Company and for a period of twelve (12) months following (i) the delivery of
a Notice of Termination, in the case of an Involuntary Departure or (ii) the
termination of the Executive’s employment for any other reason (the “Restricted
Period”), the Executive will not directly or indirectly, whether as owner,
partner, shareholder, director, manager, consultant, agent, employee,
co-venturer or otherwise, engage, participate or invest in any Competing
Business. For purposes hereof, the term “Competing Business” shall mean any
entity engaged in the discovery, development or commercialization of CAS9
technology for human therapeutics. Notwithstanding the foregoing, nothing
contained hereinabove or hereinbelow shall be deemed to prohibit the Executive
from (i) acquiring, solely as an investment, shares of capital stock (or other
interests) of any corporation (or other entity) not exceeding 2% of such
corporation’s (or other entity’s) then outstanding shares of capital stock (or
equity interest), or (ii) working for a line of business, division or unit of a
larger entity that competes with the Company as long as the Executive’s
activities for such line of business, division or unit do not involve work by
the Executive on matters that are directly competitive with the Company’s
business. In addition, during the Restricted Period, the Executive will not,
directly or indirectly, in any manner, other than for the benefit of the Company
(i) divert or take away customers of the Company or any of its suppliers; and/or
(ii) solicit, entice, attempt to persuade any other employee or consultant of
the Company to leave the Company for any reason (other than the termination of
subordinate employees undertaken in the course of my employment with the
Company). The Executive acknowledges and agrees that if the Executive violates
any of the provisions of this paragraph 7(b), the running of the Restricted
Period will be extended by the time during which the Executive engages in such
violation(s).

(c)    Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall use reasonable efforts to cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or that may be brought in the future against or on behalf of the Company that
relate to events or occurrences that transpired while the Executive



--------------------------------------------------------------------------------

was employed by the Company. The Executive’s cooperation in connection with such
claims or actions shall include, but not be limited to, being available to meet
with counsel to prepare for discovery or trial and to act as a witness on behalf
of the Company at mutually convenient times. During and after the Executive’s
employment, the Executive shall use reasonable efforts to cooperate with the
Company in connection with any investigation or review of any federal, state or
local regulatory authority as any such investigation or review relates to events
or occurrences that transpired while the Executive was employed by the Company.
The Company shall reimburse the Executive for any reasonable out-of-pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 7(c).

(d)    Injunction. The Executive agrees that it would be difficult to measure
any damages caused to the Company that might result from any breach by the
Executive of the promises set forth in Section 7(a) and (b) and in the
Confidentiality and Assignment Agreement, and that in any event money damages
would be an inadequate remedy for any such breach. Accordingly, subject to
Section 8 of this Agreement, the Executive agrees that if the Executive
breaches, or proposes to breach, any portion of this Agreement and the
Confidentiality and Assignment Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company.

(e)    Protected Reporting; Defend Trade Secrets Act Immunity. Nothing in this
Agreement or the Confidentiality and Assignment Agreement, and nothing in any
policy or procedure, in any other confidentiality, employment, separation
agreement or in any other document or communication from the Company limits the
Executive’s ability to file a charge or complaint with any government agency
concerning any acts or omissions that the Executive may believe constitute a
possible violation of federal or state law or making other disclosures that are
protected under the whistleblower provisions of applicable federal or state law
regulation or affects the Executive’s ability to communicate with any government
agency or otherwise participate in any investigation or proceeding that may be
conducted by a government agency, including by providing documents or other
information, without notice to the Company. In addition, for the avoidance of
doubt, pursuant to the federal Defend Trade Secrets Act of 2016, the Executive
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that (i) is made (A) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney; and (B) solely for the purpose of reporting or
investigating a suspected violation of law; or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

8.    Arbitration of Disputes. Any controversy or claim arising out of or
relating to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Arbitration
Rules of the AAA, including, but not limited to, the rules and procedures
applicable to the selection of arbitrators. In the event that any person or
entity other than the Executive or the Company may be a party with regard to any
such



--------------------------------------------------------------------------------

controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.

9.    Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
agree that the Middlesex County Superior Court of The Commonwealth of
Massachusetts shall have jurisdiction of such dispute. Accordingly, with respect
to any such court action, the Executive submits to the personal jurisdiction of
such courts.

10.    Integration. This Agreement and the Confidentiality and Assignment
Agreement constitute the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements, including the
Prior Agreement, between the Parties concerning such subject matter; provided
that, the restrictions set forth in Section 4 of the Confidentiality and
Assignment Agreement shall not apply following the Restricted Period.

11.    Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12.    Successor to the Executive. This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13.    Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14.    Survival. The provisions of this Agreement and the Confidentiality and
Assignment Agreement shall survive the termination of this Agreement and/or the
termination of the Executive’s employment to the extent necessary to effectuate
the terms contained herein.

15.    Waiver. No waiver of any provision hereof shall be effective unless made
in writing and signed by the waiving party. The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.



--------------------------------------------------------------------------------

16.    Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, (i) prior to the Transition Date at its main offices,
attention of the CEO and a copy of such notice shall be sent to Parent,
Attention: General Counsel, at the main offices of Parent; and (ii) from and
after the Transition Date, at its main offices, attention Board of Directors and
a copy of such notice shall be sent to Parent, Attention: General Counsel, at
the main offices of Parent.

17.    Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18.    Governing Law. This is a Massachusetts contract and shall be construed
under and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth. With respect to any disputes concerning federal law, such disputes
shall be determined in accordance with the law as it would be interpreted and
applied by the United States Court of Appeals for the First Circuit.

19.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be taken to be
an original; but such counterparts shall together constitute one and the same
document.

20.    Assignment and Transfer by the Company. The Company will have the right
to assign and/or transfer this Agreement to its affiliates, successors and
assigns. The Executive expressly consents to be bound by the provisions of this
Agreement for the benefit of the Company or any parent, subsidiary or affiliate
to whose employ the Executive may be transferred without the necessity that this
Agreement be re-signed at the time of such transfer. The Company shall cause any
successor (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets to assume the Company’s obligations under this
Agreement and the Company’s failure to cause any such successor to assume such
obligations shall constitute a material breach of this Agreement.

[Remainder of page intentionally left blank. Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

CRISPR THERAPEUTICS, INC.

By:  

/s/ Rodger Novak

Its:  

Rodger Novak

EXECUTIVE

/s/ Samarth Kulkarni

Samarth Kulkarni



--------------------------------------------------------------------------------

EXHIBIT A

Employee Proprietary Information and Inventions Agreement

 

16



--------------------------------------------------------------------------------

Schedule I

Summary of Time-Based Equity Awards

 

  •   26,667 time-based restricted stock units, which shall vest over a four
year period in equal quarterly installments, in each case, except as otherwise
provided in the employment agreement to which this Schedule is attached subject
to the Executive’s continued employment with the Company or any subsidiary as of
each vesting date. The Company shall satisfy tax withholding through share
withholding upon settlement of the award. Alternatively, or in addition,
Executive may make an election during an open trading window occurring prior to
a vesting date that the tax withholding with respect to the shares issuable upon
such vesting date shall be satisfied through payment by the Executive.

 

  •   260,000 time-based stock options with an exercise price equal to the Fair
Market Value (as defined in the Option Plan) on the date of grant, which shall
vest over a four year period in equal monthly installments, in each case, except
as otherwise provided in the employment agreement to which this Schedule is
attached, subject to the Executive’s continued employment with the Company or
any subsidiary as of each vesting date.

 

17



--------------------------------------------------------------------------------

Schedule II

Summary of Performance-Based Equity Awards

Capitalized terms used in this Schedule but not otherwise defined in this
Schedule shall have the meanings ascribed to such terms in the Option Plan.

150,000 performance-based stock options, with and exercise price equal to the
Fair Market Value on the date of grant (the “Exercise Price”) and the following
vesting provisions:

Except as set forth below, and subject to the discretion of the Administrator
(as defined in Section 2 of the Plan) to accelerate the exercisability schedule
hereunder, this Stock Option shall become vested and exercisable upon the
schedule and subject to the terms and conditions set forth below.

 

  A. The number of Option Shares earned under this Award shall be based upon the
achievement of the Average Stock Price Targets set forth in the chart below no
later than the first trading day on or following the third anniversary of the
Grant Date (the “First Vesting Date”) and subject to meeting the vesting
criteria set forth in Paragraph C below.

 

Option Shares

  

Average Stock Price Target

75,000 Option Shares    $40/share or more 75,000 Option Shares    $50/share or
more

 

  B. The number of Option Shares set forth above will be earned upon the first
date the Average Stock Price equals or exceeds the applicable Average Stock
Price Target above (the “Earned Option Shares”). Any Option Shares that have not
become Earned Option Shares because of the failure to achieve one or both
Average Stock Price Targets shall be forfeited and be null and void as of the
First Vesting Date.

 

  C.

Seventy-five percent (75%) of the Earned Option Shares shall become vested and
exercisable as of the First Vesting Date, subject to the Optionee’s continued
employment with the Company or any Subsidiary through the First Vesting Date,
and the remaining twenty-five percent (25%) of the Earned Option Shares shall
become vested and exercisable as of the fourth anniversary of the Grant Date
(the “Second Vesting Date”), subject to the Optionee’s continued employment with
the Company or any Subsidiary through the Second Vesting Date. Notwithstanding
the foregoing or anything set forth in the Agreement or that Second Amended and
Restated Employment Agreement between the Company and the Optionee (as may be
amended from time to time, the “Employment Agreement”), upon a service of a
Notice of Termination of an Involuntary

 

18



--------------------------------------------------------------------------------

  Departure (as such terms are defined in the Employment Agreement) or due to
disability under Section 3(d) of the Employment Agreement or upon Optionee’s
death, (i) any Earned Option Shares will immediately become vested and
exercisable, and (ii) any Option Shares that are not Earned Option Shares as of
such date shall terminate immediately and be of no further force or effect. For
the avoidance of doubt, and after giving effect to the foregoing clause (i), any
portion of this Stock Option that is not exercisable upon a service of a Notice
of Termination or upon Optionee’s death shall terminate immediately and be of no
further force or effect.

 

  D. In the event a Sale Event is consummated (i) any Earned Option Shares that
have not otherwise become vested and exercisable as of the date of such Sale
Event, will become vested and exercisable as of the date of such Sale Event and
(ii) if the Sale Event occurs prior to the First Vesting Date, the number of
Option Shares earned under this Award that have not become Earned Shares prior
to the date of such Sale Event shall be based upon the achievement of the
applicable Average Stock Price Target as of the consummation of such Sale Event,
and any such Option Shares earned shall become vested and exercisable in full as
of the date of such Sale Event. Any Option Shares that are not vested and
exercisable as of the date of such Sale Event after giving effect to the
forgoing shall be forfeited and be null and void as of such Sale Event.

 

  E. For purposes hereof, the “Average Stock Price” as of a given date shall
mean the average closing stock price of the Stock of the Company during the
30-day period ending on and including such date; provided, that in the case of a
determination made upon a Sale Event, the Average Stock Price shall equal the
Sale Price; provided further, that the Average Stock Price Targets set forth
above shall be equitably adjusted in the case of the following: any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock,
pursuant to which the outstanding shares of Stock are increased or decreased or
are exchanged for a different number or kind of shares or other securities of
the Company, or additional shares or new or different shares or other securities
of the Company or other non-cash assets are distributed with respect to such
shares of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for securities
of the Company or any successor entity (or a parent or subsidiary thereof).

 

19